PER CURIAM.
The order denying the defendant’s motion to withdraw his nolo contendere plea *961is not reviewable in the present appeal from the order granting probation. When a defendant seeks to withdraw a plea after the sentence has been imposed, or in this case after probation has been ordered, the correct procedure is to file a sworn motion under rule 3.850. Brown v. State, 661 So.2d 95 (Fla. 4th DCA 1995). We find no error as to any other issue concerning the probation order that is the subject of the appeal.
Affirmed.
WEBSTER, LAWRENCE and PADOVANO, JJ., concur.